Citation Nr: 0725967	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, with bunions, post operative, and 
hallux valgus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which increased the veteran's disability 
rating to 10 percent for service-connected pes planus, with 
bunions, post operative, and hallux valgus (hereinafter pes 
planus).

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected disability from 10 percent to 30 percent.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue remains in appellate 
status.

In an August 2005 statement, the veteran's representative 
contends that the veteran is entitled to consideration under 
diagnostic codes for arthritis due to the diagnosis of 
degenerative joint disease at his December 2004 VA 
examination.  The claims file does not indicate that such 
contention has been addressed by the RO.  This matter is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by swelling 
and tenderness of the first metatarsalphelangeal joints, 30 - 
50 degrees of hallux valgus post bunionectomy, pain and 
callosities; but not by pronounced pronation, extremely 
tender plantar surfaces of the feet, or marked inward 
displacement and severe spasms of the Achilles tendon.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes planus 
have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7., 4.10 4.40. 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2006). 

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a left foot disability.  In 
this context, the Board notes that a substantially complete 
application was received in June 2004.  In March 2005 the 
veteran was notified of the information needed to obtain an 
increased rating and the types of evidence that can provide 
such information and was instructed to notify VA of the 
information he wished VA to retrieve for him.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  
However, the veteran was not provided notice regarding the 
application of effective dates if the claim was granted. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the claim was granted - i.e., the latter 
element of service connection, noted above - the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, as the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for increased compensation, questions as to 
the appropriate effective date for any increase are moot.

It is also pointed out that because adequate statutory notice 
in this case was not provided prior to the initial 
adjudication denying this claim, the timing of the notice 
does not comply with the express requirements of the law.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 
 Here, the Board finds that any defect with respect to the 
timing of this notice was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the claim was readjudicated thereafter, and the 
veteran has not been prejudiced thereby.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided in March 2005, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA correspondence.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

With respect to the duty to assist, the Board notes that the 
veteran underwent VA examinations in December 2004 and 
November 2006 in conjunction with this claim for an increased 
disability rating.  The claims folder contains reports of 
private and VA post service treatment and examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

For historical purposes, it is noted that in an April 1973 RO 
decision, service connection was established for pes planus 
with bunions, post operative with hallux valgus at a non-
compensable rating.  A 10 percent evaluation was later 
assigned effective June, 22. 2004, based on the review of 
contemporaneous medical evidence.  While on appeal the RO 
increased the veteran's pes planus claim to 30 percent 
disabling effective June, 22. 2004.  The veteran currently 
asserts that his pes planus is more disabling than evaluated.

That said, it is pointed out that disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's pes planus is currently rated under DC 5276 
(for acquired flatfeet) as 30 percent disabling.  A 30 
percent rating is warranted for severe bilateral acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  In order for the veteran to 
achieve the next higher - 50 percent rating - for bilateral 
acquired flatfoot, there must be a showing of a pronounced 
foot disability manifested by pronation, extreme tenderness 
of plantar surfaces, and marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276.

Turning to the evidence of record, it is noted that at the 
December 2004 VA examination the veteran was diagnosed with 
flat feet and bilateral bunions and hallux valgus.  The 
veteran was found to have hallux valgus to 35 degrees in the 
right foot and to 50 degrees in left foot.  The examiner 
noted that palpitation of both plantar areas elicited no 
pain.  It was clinically observed that the veteran's Achilles 
tendon is midline and it straightens out with manipulation.  
There is, however, no mention of an inward displacement of 
the Achilles tendon or any spasms of the Achilles tendon upon 
manipulation, severe or otherwise.  Additionally there is no 
indication of an inwardly displaced Achilles tendon.

At the December 2005 travel Board hearing the veteran stated 
that he had special boots made for him while in service and 
tried orthotics recently.  The veteran indicated that he 
stopped using them because the pain was still there and it 
was not addressing the underlying deformity.  It is unclear 
whether the orthotics provided any alleviation.  The veteran 
however does not contend that his pain is due to pronounced 
pronation, extremely tender plantar surfaces of the feet, or 
a marked inwardly displaced Achilles tendon.

The November 2006 VA examination indicated marked swelling of 
the first metatarsophelangeal joint and hallux valgus of 30 
degrees of the right foot and moderate swelling of the first 
metatarsophelangeal joint and hallux valgus of 45 degrees of 
the left foot.  The examiner noted that the veteran 
experienced some tenderness bilaterally at the first 
metatarsophelangeal joints not all plantar surfaces of the 
feet.  The veteran's left leg was found to be 1 cm shorter 
than his right and the examiner noted a tilt to the right 
when standing and walking.  The veteran reported working as a 
letter carrier and doing yardwork.  The veteran was diagnosed 
with severe bilateral pes planus and bilateral marked hallux 
valgus deformity.

Here, the medical evidence of record does not warrant a 50 
percent disability rating as it does not show that the foot 
disability is pronounced, manifested by pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasms of the Achilles tendon 
on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.  The medical 
evidence does not indicate that the veteran's foot disability 
is pronounced.

The veteran's VA and private medical reports do not note 
pronation nor do they indicate that such a finding should 
have been made.  The plantar surfaces of the feet are not 
shown to be extremely tender.  The December 2004 VA 
examination stated there was no pain in the plantar areas and 
the November 2006 VA examination referenced tenderness at 
only 1 joint.  The veteran's Achilles tendon is not shown to 
be inwardly displaced or to exhibit muscle spasms on 
manipulation.  Therefore, while the veteran is not utilizing 
orthotics he has not been shown to have a pronounced foot 
disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 30 percent for the veteran's pes planus post-
operative with hallux valgus.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine, however, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  A disability 
rating greater than 30 percent is only applicable for 
bilateral claw acquired claw foot, the veteran has not been 
shown to have such a disability.  38 C.F.R. §  5278.


ORDER

The appeal is denied.


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


